     Case 1:20-cv-03067-RA Document 6 Filed 05/21/20 Page 1 of 4




THE U.S. DISTRICT COURT FOR SOUTHERN DISTRICT OF NEW YORK

John Does, Mary Roes, and                         )
Similarly Situated Victims                        ) File Number:20-cv-3067
Petitioners                                       ) The Hon. Ronnie Abrams
v.                                                ) Motion to Show Cause
Williams Barr, the Attorney General of            ) and Show-Cause Hearing
the United States (In His Official Capacity )     )
Respondent                                        )

 Motion to Show Cause and for Show Cause Hearing Why Should
Judicial Intervention to Remove Obstacles in Saving American Lives
          for Covid 19 Patients Not Be Taken Immediately

Petitioners, citizens of the United States as victims or potential victims under the
attack of such deadly pandemic of Covid19, also a class of hundreds of thousands
Covid19 Pneumonia Patients as victims who have been deliberately or recklessly,
excluded from receiving such proven best medication as of Hydroxychloroquine
(hereinafter, from time to time, HCQ), respectfully move this Honorable Court for the
Respondent to show cause why should judicial intervention not be taken to render
immediate injunctive and declarative remedies to remove the barriers standing in the
way causing six digits of deaths of American lives. For the purpose of the show
cause, Petitioners respectfully prays for an emergency show cause hearing to be
scheduled as expeditiously as possible for a convenient time as this Honorable Court
finds it appreciate. Petitioners pray that the proposed Hearing be held in persons,
rather than electronically:

Petitioners, through their counsels, will invite the following witnesses to testify during
this Hearing (Invitation process is on-going and highly likely be successful):

1. Dr. Lotus King Weiss, a well established Molecular Biologist, formerly PI with
   Harvard University and Washington University, who will testify that the efficacy
   value in virus elimination in vitro, against SARS-like Corona Virus should be
   same with its Efficacy in Eliminating SARS Like Covid19 Virus, at least on in
   vitro, regarding similarity of the ACE2 Receptors of the Both, despite 3.8%
   Difference of the Genetic Readings;          ;
2. Dr. Vladimir Zelenko; MD., the inventor of the Cocktail treatment with lead
   medicine of Hydroxychloroquine (hereinafter “HCQ”); (This name list may be
   increased after consulting more front line treating physicians and life scientists).
   Dr. Zelenko will testify about his clinical trial using HCQ to have healed more
   than 1044 Covid19 Patients;
3. Dr. Michael Smith, the treating physician, and nationally famous epidemiologist
   using HCQs over senior Covid19 patients with chronicle diseases and medical
   complication to have successfully prevented them “from being intubated”;
                                            1
      Case 1:20-cv-03067-RA Document 6 Filed 05/21/20 Page 2 of 4



    Petitioners respectfully prays that this Honorable Court to subpoena the following
    key witnesses to come to the Courtroom to testify:
4. Dr. Anthony Fauci, momentarily the globally leading opponent to HCQ
    representing part of the establishment;
5. Same Dr. Anthony Fauci, the PI for ground breaking scientific discovery under the
    auspices of the NIH that Chloroquine, 1/2 efficacy and 200% side efficacy in
    comparison to its successor HCQ; has been proven miracle efficacy in both
    healing and preventing SARS like corona virus caused syndrome, in 2005. The
    landmark achievements were published in the Journal of Virology, August 22,
    2005, and it represents a scientific achievement under the auspices of the Federal
    Government; (See Exhibit 2: Chloroquine is a potent inhibitor of SARS
    coronavirus infection and spread, Virology Journal, 2005, wwwncbi.nlm.nih.gov)
6. Dr. Sonafi, supposed to testify witness to attest to the fact that HCQ is absolutely
    safe with zero and little toxicity side effect, the PI and Author of a 2014 Article
    introducing Clinical Trial, double blinded, over 103 Lupus Patients using HCQ for
    altogether 59 Consecutive weeks, with daily HCQ dosage of 200-400mgs, totaling
    11800-23600 mgs intaking of HCQs accumulated, resulting in absolute safety of
    these 103 Patients for toxicity, if any, tolerance, as the end result shown in the year
    2014. This will be critical rebuttal evidence to impeach the credibility of
    so-called “clinical trial” conducted in VA hospital DC, on April 21, 2020. (Exhibit
    3 introducing Dr. Sonafi’s Clinical trial under the auspices of NIH and searchable
    from FDA database: https://clinicaltrials.gov/ct2/show/NCT01551069)
7. PI and its masterminds behind scene conducting 04/21/;2020 “Clinical Trial of
    HCQ” which resulted in nationally and even globally devastating harm to
    misleading of the public opinion, in suppression and stopping the medical
    adoption of the HCQ, having caused enormously fatal consequences. The
    disproportionately by number of participants by ridiculous ratio of 97 HCQ takers
    vs 158 in controlled group in gross violation of the guiding principles of double
    blind, randomized clinical trial. Such a high level intelligence, white-collar
    criminal type medical frauds of scandal in DC VA hospital has resulted in
    catastrophic harm in its most close radius: The Covid19 fatality rate in All DC
    hospital on date of that notorious trial on April 21, 2020 was: 112, since the
    outbreak while HCQ was used in almost all Covid19 patients, normally peach
    period as of death toll. After the stinking 04/21//2020 “Clinical Trial” which
    fraudulently showed using HCQ resulted 17% increase of death rate in
    comparison to those 158 patients of 11% fatality rate in controlled group without
    prescription of HCQ! (04/21/2020 Clinical trial accidentally revealed that HCQ
    groups has reduced by approximately 50% incubating rate!) The Covid19 death
    toll for DC on the date of 04/20/2020, after that murderous VA Hospital Clinical
    trial: 407, 295 increased deaths after 04/21/2020 when all HCQ treatment has been
    removed from medicinal prescription under the impact of 04/21/2020 VA
    Hospital’s fraudulent trial. DC Covid19 related death toll in less than one month
    after 04/21/2020 Clinical trial has been almost triplicated in less than one month,
    in comparison to 112 during the initial two month period altogether.
                                            2
       Case 1:20-cv-03067-RA Document 6 Filed 05/21/20 Page 3 of 4




Wherefore, in the foregoing light, petitioners, by and through this undersigned,
respectfully this Honorable Court to grant the Motion to Show Cause and hold an
in-person show-cause hearing ASAP.

Respectfully submitted by,


/s/Ning Ye, Esq. *
Counsel, pro bono, for the Petitioners ;
________________________________________
*Mr. Ning Ye is a U.S. citizen practicing law as for livelihood, while involving himself in numerous
activities purely for public goods and commonwealth, concentrating upon such matter as relevant to
human rights and human dignity issues. He was serving the Radio Free Asia as one of its best received
political commentator during the period from 1999 through 2019.           Mr. Ye is also a evangelical
Christian and a highly acclaimed musical composer in serious musical arts. Based upon his family
background of Chinese herbal medicine and his personal involvement in helping the world’s top line
scientists in life science, including those studying in the cutting-edge virology, epidemiology, and
general internal medicine, Mr. Ye has interposed himself into life saving causes starting later January
2020, having made well proven self-therapy proposals and policy proposals through various channels
since the outbreak of the corona virus health crises took place, including Ye’s solution I-through IV. Mr.
Ye is the world’s only one who repeatedly and publicly proclaimed, starting on February 13, 2020, that
turning point of China’s corona virus crises leading to more than 95% death toll elimination would
occur by the end of March 2020 as earlier as February 13, 2020, while all those China’s leading
authorities like Academician Zhong Nanshan predicted that the turning point would likely occur in May
or June. Mr. Ye pinpointed that Corona Virus triggering syndrome is not necessarily lethal. His
proposed solution is later proven effective. Mr. Ye also raised such timely observation that massive
death should be attributed to both Patients’ and medical personnel’s mal-nutrition, leading to air lifting
of meats to Wuhan and Hubei Province.      He also publicized his finding that majority death of medical
personnel was caused by their overtime working in hardship. That immediately brought the policy
change which banned medical personnel to work overtime, in many cases, their working hours were
reduced to 6hrs/day. That measures virtually eliminated the death among medical personnel. Starting
Beginning of March, he wrote many letters and memos to different contacts of the U.S. agencies,
including a dozen to WH proposing best salvation alternatives. Therefore, this action is not out of
sudden guts. It is deeply rooted in well preparation dedicating to public goods.




                                                    3
     Case 1:20-cv-03067-RA Document 6 Filed 05/21/20 Page 4 of 4




Certification of Service

This undersigned hereby certifies that a copy of the Motion, together with all Exhibits,
was served upon the Respondent via His Counsel, DC DOJ Office, through this
Honorable Clerk’s ECF broadcasting system on this 21st day of May, 2020.




______________________________
s/Ning Ye




                                           4
